Citation Nr: 0938965	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1978, and served in the Naval Reserves until April 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied an application to 
reopen a claim of service connection for a back disorder.  
The RO in Cleveland, Ohio, currently has jurisdiction of the 
claim.  

In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge during a videoconference hearing.  A 
transcript of the hearing is of record.  

In September 2007, the Board reopened the claim for service 
connection for a back disorder and remanded the issue for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matter returned for appellate review.  

In September 2009, subsequent to the issuance of the August 
2009 supplemental statement of the case (SSOC), the Veteran 
submitted additional medical evidence, which was accompanied 
by a waiver of RO consideration and, therefore can be 
considered in this decision.  See 38 C.F.R. § 20.1304 (2008). 


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by 
finding that her back disorder, diagnosed as lumbosacral 
strain and degenerative disk disease of the lumbar spine, is 
etiologically related to active service.  




CONCLUSION OF LAW

The criteria for service connection for a back disorder have 
been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Arthritis which manifests itself to a degree of 10 percent or 
more within one year from separation from active service may 
be service connected even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).

The Veteran contends that the onset of a chronic low back 
disability began in service due to performing strenuous 
physical activities and carrying heavy weights.  She reports 
seeking treatment for back pain while in the Naval Reserves 
and asserts that she aggravated her back disability as a 
result of an industrial accident at her civilian job in July 
1983.  See December 2005 notice of disagreement (NOD); June 
2007 hearing transcript.  

Several lay statements have been submitted in support of the 
Veteran's claim.  Each individual reports being told by the 
Veteran that she originally injured her back in service and 
re-injured it while working at Lincoln Electric in 1983.  See 
January 2006 letter from J.F.; February 2006 letter from 
W.W.K., II; March 2006 letters from T.Y. and T.K.B.  

The Veteran's service treatment records reveal that a deep 
seated lipoma in the right costovertebral angle (CVA) was 
discovered in September 1975.  In October 1975, she described 
pain in the back and into the right hip area.  That same 
month the Veteran underwent removal of a 1.5 cm lipoma.  
Thereafter, she reported recurrent episodes of back pain.  An 
October 1975 x-ray of the thoracolumbar spine was reported as 
normal.  An orthopedic consultation in January 1976 reported 
tenderness to palpation in the right CVA area, pelvic 
obliquity probably secondary to right lower extremity 
discrepancy, increased lumbar lordosis and hamstring 
tightness.  The examiner indicated an impression of no 
objective evidence of organic back disease with the exception 
of increased lumbar lordosis that could be corrected with 
flexion exercises.  A surgical consultation indicated an 
impression of chronic back strain with her pain "in no way 
related to her surgical procedure." (emphasis original).  
There were no further clinical evaluations for the remaining 
two years of active service.  On her discharge examination in 
March 1978, the Veteran denied a history of recurrent back 
pain, and clinical evaluation of her spine was reported as 
normal.

In pertinent part, a July 9, 1983 Naval Reserve tri-annual 
examination included the Veteran's denial of recurrent back 
pain.  At that time, her physical examination indicated a 
normal clinical evaluation of the spine.  An August 13, 1983 
clinical record reported that the Veteran developed low back 
strain on the right side, manifested by right low flank pain 
radiating into her right posterior thigh and upper calf, on 
July 18, 1983, after lifting 60-pound coils and moving 1000-
pound drums with the assistance of a small crane at her 
civilian job.

Apparently incomplete records associated with the Veteran's 
worker's compensation claim against the Lincoln Electric 
Company, filed with the Industrial Commission of Ohio, 
included a September 1983 computed tomography (CT) scan of 
the lumbosacral vertebrae that was significant for general 
bulging of the intervertebral disc at L5-5 and L5-S1.  An 
October 1991 x-ray was significant for lumbarization of the 
1st sacral segment.  The Board notes at this juncture that 
although the complete records associated with the Veteran's 
worker's compensation claim were requested, they have not 
been associated with the claims folder.  

Private medical statements from her treating physician report 
first treating the Veteran since an unfortunate industrial 
injury of July 18, 1983.  Her treatment records and 
examination reports reflected diagnoses of mechanical low 
back syndrome, dorsal lumbar myositis, lumbosacral strain 
with radiculopathy, and L4-L5 radiculopathy on the right.  
See records from Dr. F.D.H.  The Board notes that many of the 
progress notes from this medical provider are illegible.  

The Veteran has consistently reported initially injuring her 
back during service, prior to the civilian injury sustained 
in July 1983, with worsening pain following the 1983 injury.  
See e.g., August 2001 letter from Dr. S.E.S.; August 2001 
letter from Dr. R.F.R., Jr.; VA treatment records (February 
2006 rheumatology consultation note; March 2006 pain 
management psychology evaluation note; June 2007 PM&RS 
physical therapy consultation; November 2008 pain 
consultation note); see also statements submitted from J.F., 
W.W.K., II, T.Y. and T.K.B. in support of the Veteran's 
claim; July 2009 compensation and pension (C&P) examination 
report.  

The Board finds that the Veteran is competent to state that 
she had symptoms associated her back during service and that 
she has experienced such symptoms since service.  See 38 
C.F.R. § 3.159(a)(2) (2009); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (lay evidence is acceptable to prove 
the occurrence of symptomatology when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons).  

The evidence in this case clearly establishes that the 
Veteran had in-service documentation regarding problems with 
her back and that she currently has a back disability, 
diagnosed during the July 2009 VA C&P spine examination as 
lumbosacral strain and degenerative disk disease of the 
lumbar spine.  The question to be resolved, therefore, is 
whether there is an etiological relationship between the 
current disability and the Veteran's active service.  

In a May 2006 letter, K.C.C., who is a physician's assistant 
(PA) reports reviewing the Veteran's medical records and 
discussing/reviewing them with an orthopedic surgeon.  K.C.C. 
reports that the Veteran did in fact sustain a serious back 
injury while on active duty in the military, which left her 
with a weakened back, chronic pain, limited mobility of her 
spine/legs, frequent muscle spasms and back strain/sprain.  
Prior to her employment with Lincoln Electric, the Veteran 
sought medical care in the private sector with limited, if 
any, improvement.  Once employed by Lincoln Electric, her 
back discomfort continued, resulting in an on-the-job injury 
or, in this case, re-injury.  K.C.C. further reports that the 
Veteran presented to the VA Medical Center (VAMC) in January 
2006 with complaints of back pain.  She was examined, started 
on non-steroidal muscle relaxants and referred to the pain 
clinic, rheumatology and physical therapy.  K.C.C. asserted 
that it was her belief that the Veteran's years of difficulty 
are a result of the injury she sustained while on active 
duty.  

K.C.C. reiterated these findings in a September 2006 letter.  
The Board notes that in concluding that the Veteran's 
difficulties are a result of the injury she sustained while 
on active duty, K.C.C. refers to approximately 10 pages of 
medical records, which are copies of the Veteran's service 
treatment records. 

During the July 2009 VA C&P spine examination, the examiner 
reported reviewing the claims folder, which was reported to 
document "kind of a back strain way back in the 1970s" and 
an industrial injury in 1983.  The examiner reported that a 
CT scan of that (industrial injury in 1983) shows some 
bulging at L4 and L5 disks.  The examiner indicated that now 
the Veteran has back pain and that a PA opinion given thought 
that it was related to her back injury in the service in the 
1970s.  The examiner reported that x-rays taken in 2006 show 
a degenerated L5 disk.  

In pertinent part, the following medical history was obtained 
from the Veteran.  The Veteran had an injury to her back in 
1975.  She also had a lipoma taken off, higher up, not 
related.  As far as the back goes, she reported 30 years of 
low back pain.  In 1983, she had an industrial injury and was 
treated for back and leg pain with cortisone shots but no 
surgery.  Now she has chronic back pain.  

The final diagnosis was lumbosacral strain and degenerative 
disk disease of the lumbar spine.  The examiner reported that 
based on the review of the record and conflicting opinions, 
plus the fact that this is a remote injury with intercurrent 
industrial injuries in between, any relationship or current 
symptomatology to her military service is purely speculative.  

The Board acknowledges that the July 2009 VA examiner does 
not specify what "conflicting opinions" he was referring 
to.  It presumes, however, that the examiner is referring to 
the opinion provided by the PA, which he references in the 
examination report and which is the only medical opinion of 
record.  

The Board also acknowledges that the examiner classified the 
in-service back injury as remote and indicated that there 
were intercurrent industrial injuries in between.  As noted 
above, however, unless clearly attributable to intercurrent 
causes, subsequent manifestations of the same in-service 
chronic disease at any later date, however, remote, are 
service connected under 38 C.F.R. § 3.303(b).  Importantly, 
the Board notes that the VA examiner did not clearly 
establish that the industrial injury sustained by the Veteran 
in 1983 was the cause of her current disability.  

In diagnosing the Veteran with lumbosacral strain and 
degenerative disk disease of the lumbar spine, the July 2009 
VA examiner provided an opinion that any relationship or 
current symptomatology to her military service is purely 
speculative.  This is not an opinion against the claim; 
rather the VA examiner is stating that an opinion cannot be 
rendered.  As such, this leaves only the opinion provided by 
K.C.C. in May 2006 and September 2006.  

At this juncture, the Board acknowledges that K.C.C.'s 
opinion does not clearly provide a current diagnosis, but 
rather reports that the Veteran's years of difficulty with 
her back are a result of the injury she sustained while on 
active duty.  In reading the entire statement provided by 
K.C.C., however, the Board interprets it as saying that the 
Veteran's current complaints involving her back are the 
result of service.  

Even assuming that the July 2009 VA examiner intended to 
provide a negative opinion, namely that the Veteran's back 
disability was unrelated to service, the Board finds that 
that leaves one negative opinion and one positive opinion.  
As such, the Board finds that the medical evidence is in 
relative equipoise.  When the evidence is in relative 
equipoise, the appellant is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

In light of the foregoing, and resolving all reasonable doubt 
in the Veteran's favor, the Board finds that service 
connection is warranted for a back disorder.  38 C.F.R. §§ 
3.102, 3.303 (2009).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claim has been granted, the duty to notify and assist has 
been met to the extent necessary.


ORDER

Service connection for a back disorder is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


